Browne, C. J.,
concurring. — I fully concur in the decision in this case. I am also quite convinced that the Act is obnoxious to Section 20, Article III of the Constitution, which provides that “The Legislature shall not pass special or local laws in any of the following enumerated cases: * * * for the punishment of crime or misdemeanor,” etc. Chapter 7284 is a local law, and is effective in some counties and not in others. The fact that it is operative in all but four, does not make it less a local law, than if, as might be, it were operative in only one. It is also an act for the punishment of crime. It declares certain acts to he unlawful and for any violation of its provisions a fine of not less than fifty nor more than five hundred dollars, or imprisonment in county jail for not more than six months or both fine and imprisonment may be imposed.
It conflicts with the quoted provision of the Constitution, and under the decision of this court in Snowden v. Brown, 60 Fla. 212, 53 South. Rep. 548, is unconstitutional and void.
The discrimination made by this act between the quantity of intoxicating liquors a person may have for his own use in the different counties of the State, finds no justification either in the Constitution or in a valid exercise of the State’s police power. Some courts have held that limiting the quantity of intoxicating liquors a person *317may have in his possession is an exercise of police power to protect the individual from himself and his uncontrollable appetite; but that is not the purpose of this act. It does not limit the quantity of liquor every person in the State may have in his possession for his own use, nor does it prohibit carriers from delivering to them liquor in any quantity. A carrier may transport an unlimited quantity of intoxicating liquors for some person and they may have it in their possession for their own use in some counties, but not in others; in Escambia County for instance, but not in the adjoining county of Santa Rosa. Can it be contended that a person neels protection from himself in Santa Rosa County but not in Escambia County? Clearly not. Then why did not the Legislature prohibit its possession in all the counties of the State?
The attempt to find justification for the discrimination between persons in different counties, or the samé person in different counties, by the provisions of Article XIX of the Constitution, is futile, as that Article relates only to the prohibition of the sale of intoxicants. That is the sole question submitted to the people, and when the Legislature says that upon the people of a county voting against the sale of intoxicating liquor, the ownership and possession of more than a stated quantity “for personal use” shall also be prohibited, it attempts to amend' the Constitution by legislative enactment.
It is true this court held that the Legislature in enforcing the provisions of Article XIX may prohibit the sale of intoxicating beverages in imitation of, or intended as substitutes for certain intoxicating liquors, because their sale may be used as a cover to violation of the law •against the sale of intoxicating liquors. Fine v. Moran, 74 Fla. 417, 77 South. Rep. 533. I did not concur in that decision, but I see a very clear distinction between *318the two statutes. Here the law in express terms restricts the possession of more than a stated quantity, “whether intended for personal use or otherwise.” The very words “for personal use or otherwise” precludes the idea that the prohibition of the possession for personal use of more than a quart of liquor and six quarts of malt beverages, was intended as a means of enforcing the law against the sale of intoxicants. The words, “whether intended for personal use or otherwise” are used in the title, and repeated in the first, second, third and fourth sections of the Act. In the fifth section, as if to make it clearer that the statute was directed at the personal use, and not at the possession for sale or other unlawful purpose, these words are used: “for personal use of such person, or for the use of members of his family residing with him.” It is possible that the possession of a large quantity of liquors under certain circumstances may be prohibited as a means of preventing its illegal sale, but if that had been the purpose of this act, such possession would have been prohibited to all persons and in all counties of the State, because illegal sales may occur in counties where the sale is permitted as well as in those where it is prohibited.
The words “for personal use,” and the fact that the prohibition of the possession of more than a stated quantity, affects persons in some counties and not in others, show clearly that the purpose of this provision was to limit individual use, and not to limit the possession because it could be made a cover for violation of laws against their sale.